IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0296
                              Filed March 7, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CRAIG ALAN PFEIFERLING,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (South) County, John G. Linn

(suppression ruling) and Mary Ann Brown (plea and sentencing), Judges.



      Craig Pfeiferling appeals following his guilty plea to possession of

marijuana, second offense. AFFIRMED.



      Eric D. Tindal of Keegan Farnsworth & Tindal, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                             2


DOYLE, Presiding Judge.

       Craig Pfeiferling appeals following his guilty plea to possession of

marijuana, second offense. He contends his plea was not knowing and voluntary

because he was not informed that by pleading guilty, he was waiving his right to

appeal the court’s adverse ruling on his motion to suppress. Because Pfeiferling’s

failure to file a motion in arrest of judgment waives his right to challenge adequacy

of the underlying plea proceeding, see Iowa R. Crim. P. 2.24(3)(a); State v. Straw,

709 N.W.2d 128, 132-33 (Iowa 2006), he instead argues his trial counsel was

ineffective for permitting the plea to proceed, see Straw, 709 N.W.2d at 133

(acknowledging that a defendant’s failure to file a motion in arrest of judgment does

not bar a challenge to a guilty plea if the failure resulted from ineffective assistance

of counsel).

       To succeed on his ineffective-assistance claim, Pfeiferling must show his

counsel failed to perform an essential duty and this failure resulted in prejudice.

See Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Straw 709 N.W.2d at

133. If a defendant enters a plea that is not voluntarily and intelligently made,

counsel’s failure to file a motion in arrest of judgment challenging the plea

constitutes a breach of duty. See Straw, 709 N.W.2d at 133. Iowa Rule of Criminal

Procedure 2.8(2)(b) sets forth requirements for ensuring a plea is voluntarily and

intelligently made. Nothing in the rule requires apprising defendants that pleading

guilty waives the right to attack an adverse suppression ruling. 1 Accordingly,




1
  We do note that a claim of ineffective assistance of counsel arising from counsel’s failure
to investigate or file a meritorious motion to suppress survives the entry of a guilty plea.
State v. Carroll, 767 N.W.2d 638, 643-44 (Iowa 2009).
                                           3


Pfeiferling’s counsel did not breach an essential duty in allowing the plea to

proceed without informing Pfeiferling that by pleading guilty, he was waiving his

right to appeal the court’s adverse ruling on his motion to suppress.

       Anticipating that his ineffective-assistance claim would not succeed,

Pfeiferling seeks to challenge the law underlying it: that a guilty plea waives all

irregularities except those intrinsic to the plea itself. See, e.g., State v. Utter, 803

N.W.2d 647, 651 (Iowa 2011).          While acknowledging that prior precedent2

unequivocally rejects conditional plea agreements—those that would allow a

defendant to plead guilty while retaining the right to attack an adverse ruling in the

underlying criminal prosecution—Pfeiferling advances an argument in favor of

allowing conditional pleas, claiming that prohibiting them violates his procedural

due process rights. Pfeiferling failed to raise his constitutional claim prior to appeal

and thereby waives it. See State v. Farni, 325 N.W.2d 107, 109 (Iowa 1982) (“We

do not review issues, even on constitutional grounds, which are raised for the first

time on appeal.”). Regardless, we recognize that “[w]e are not at liberty to overrule

controlling supreme court precedent.” See State v. Beck, 854 N.W.2d 56, 64 (Iowa

Ct. App. 2014). For these reasons, we affirm.

       AFFIRMED.




2
 See, e.g., State v. Dorr, 184 N.W.2d 673, 674 (Iowa 1971) (holding “the trial court was
without authority to render judgment on defendant’s conditional plea of guilty”).